EXHIBIT 23 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-178044 of American Electric Power Company, Inc. on Form S-8 of our report dated June 26, 2012, appearing in or incorporated by reference in the Annual Report on Form 11-K of the American Electric Power System Retirement Savings Plan for the year ended December 31, 2011. /s/Deloitte & Touche LLP Columbus, Ohio June 26, 2012 51
